 

 

Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 1of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, Criminal No.: 1:18-CR-360 (CKK)

)
)
Vv. ) 18 U.S.C. § 371
) (Conspiracy) i= Hl L f= D
ABDUL AMAN, )
Defendant. ) JAN -3 2019
FACTUAL BASIS FOR PLEA Clerk, U.S. District and

Bankruptcy Courts
Pursuant to Federal Rule of Criminal Procedure 11, the United States and Abdul Aman

(“Aman” or “defendant”) stipulate and agree that the following facts fairly and accurately
describe the defendant’s conduct in the offense to which he is pleading guilty. These facts do not
constitute all of the facts known to the parties concerning the charged offense and related
conduct. This statement is being submitted to demonstrate that sufficient facts exist to establish
that the defendant committed the offense to which he is pleading guilty. The defendant
knowingly, voluntarily, and truthfully admits to the facts set forth below.

Background

1, On or about September 7, 2007, the United States Army awarded contract W911W4-07-
D-0010 to Mission Essential Personnel (“MEP”) to supply qualified linguists to serve in support
of United States military operations in Afghanistan (the “Contract’”’). The initial value of the
Contract was approximately $703,000,000.

2: Government Contractor #1, a professional services company currently headquartered in
Fairfax, VA, had a subcontract with MEP to identify and recruit qualified linguists that were
proficient in the Dari and Pashto languages to serve with U.S. military forces in Afghanistan.

3. Aman was employed as a linguist recruiter by Government Contractor #1 from on or

about May 17, 2010 through on or about May 23, 2012.

 

 
  

 

 

 

Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 2 of 8

4. MEP also engaged Government Contractor #2 as a subcontractor to administer
independent language tests to the linguist candidates identified by Government Contractor #1.
This independent testing was conducted during short, telephone interviews, known as Oral
Proficiency Interviews (“OPIs’”), which were conducted to ensure that linguist candidates
identified by Government Contractor #1 met minimum proficiency standards in the Dari and
Pashto languages.

>. During the recruiting process, Government Contractor #1 recruiters, including Aman and
others, collected personal information from linguist candidates—name, phone number, street
address, email address, social security number, and date of birth—and shared it with Government
Contractor #2, which used this information to verify the identity of linguist candidates during the
OPI tests.

6. Linguist candidates that met the minimum proficiency standards on the OPI test were
sent to the MEP’s Pre-Deployment Processing Center (“PDPC”) in Linthicum, Maryland, where
they underwent additional testing and training before being deployed to Afghanistan.

ie Government Contractor #1 recruiters were paid a base salary, and could achieve bonuses
of between $250 and $2,500 based on how far through a multi-step vetting process, which
included PDPC, their linguist candidates progressed (“Recruiting Bonuses”).

8. Government Contractor #1 also paid bonuses to third-parties that referred linguist
candidates to the company’s recruiters (“Referral Bonuses”). Referral Bonuses of between
$5,000 and $7,000 were paid directly to the referrer of a linguist candidate that was hired and
was deployed to Afghanistan.

9. Co-conspirator #1 is a close associate of Aman.

The Conspiracy

 

  

 
Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 3 of 8

10. From in or about March 2011 to in or about May 2012, in the District of Columbia and
elsewhere, Aman and co-conspirator #1 conspired to commit the offenses of wire fraud and mail
fraud in order to fraudulently obtain Recruiting and Referral Bonuses from Government
Contractor #1.
Manner and Means of the Conspiracy
11. The manner and means by which Aman and co-conspirator #1, and others, carried out the
conspiracy included, but were not limited to, the following:
a. In or about March 2011, Aman and co-conspirator #1 agreed that co-conspirator
#1 would take OPI tests on behalf of Aman’s linguist candidates that could not pass the
OPT test on their own;
b. To enable co-conspirator #1 to impersonate candidates during OPI the tests,
Aman supplied co-conspirator #1, by email and other means, with candidates’
biographical information as well as the date and time of candidates’ OPI tests;
Cc. Aman provided his Government Contractor #1 manager with co-conspirator #1’s
telephone number in place of candidates’ telephone numbers;
d. Aman’s Government Contractor #1 manager entered co-conspirator #1’s
telephone number into computer system that caused it to be supplied to Government
Contractor #2 for use during the candidates’ OPI test;
€, On at least one occasion, Aman collected a candidate’s cellular telephone and
provide it to co-conspirator #1 for using during the candidate’s OPT test;
f. When Government Contractor #2 testers called the telephone number that
Government Contractor #1 provided for a linguist candidate (which was in fact co-

conspirator #1’s telephone number, or the number of a cellular telephone in co-
 

 

Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 4 of 8

 

 

   

conspirator #1’s possession), co-conspirator #1 used the linguist candidate’s personal
information that he had received from Aman to impersonate the candidate and pass the
OPI test;

g. The linguist candidate (for whom co-conspirator #1 had passed an OPI test)
would be sent by MEP to PDPC in Linthicum, Maryland, for additional language testing
and training for potential deployment to Afghanistan;

h. Between March 30, 2011 and April 29, 2012, using his Government Contractor
#1-provided email address, Aman sent the personal information of at least 14 linguist
candidates to co-conspirator #1;

i. Aman received Recruiting Bonuses from Government Contractor #1 based on
linguist candidates that MEP hired because of falsified OPT tests;

j. To obtain Referral Bonuses to which he was not entitled, Aman provided
Government Contractor #1 with false information regarding the referrers of certain of his
linguist candidates;

k. In place of a candidate’s true referrer, Aman falsely represented to Government
Contractor #1 that a different person—typically one of Aman’s family members or close
associates—had referred the candidate, thereby claiming a Referral Bonus for the false
referrer;

l. During his employment with Government Contractor #1, Aman provided false
information regarding a candidate’s referrer to Government Contractor #1 at least eight
times;

m. Because of Aman’s false representations, Government Contractor #1 would send

Referral Bonus checks by U.S. Mail made out to false referrers;

 

 
 

Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 5of 8

n. Aman would direct the false referrers (i.e. his family members or close associates)

to provide him with the proceeds from the Referral Bonus checks.

Specific Example of Execution of the Scheme

2. On or about March 30, 2011, Aman sent an email from his Government Contractor #1-

provided email address to co-conspirator #1 with a subject of “OPI Test.” In the body of the
email, Aman wrote, “Hello, The following is all His information that you asked for.” Below
this text was the personal information of linguist candidate K.Z.

. In approximately March or April 2011, co-conspirator #1, using the information received
from Aman on or about March 30, 2011, impersonated K.Z. and passed K.Z.’s OPI test.

. In approximately July 2011, Aman falsely represented to Government Contractor #1 that co-
conspirator #1 had provided the referral for K.Z., knowing that one of K.Z.’s family
members had in fact referred K.Z. to Government Contractor #1.

. As aresult, on or about September 14, 2011, Government Contractor #1 sent by U.S. mail a
Referral Bonus check to co-conspirator #1 in the amount of $5,500, even though co-
conspirator #1 had not referred K.Z. to Government Contractor #1.

. Co-conspirator #1 provided the proceeds of the check to Aman at Aman’s direction.

. Government contractor #1 paid a $2,000 Recruiting Bonus to Aman for recruiting K.Z. to

work on the Contract.

Financial Benefit to Aman

8. The Recruiting Bonuses and Referral Bonuses that Aman obtained from Government

 

Contractor #1 as a result of the scheme described above totaled at least $40,000.

Respectfully submitted,

SANDRA L. MOSER
Acting Chief, Fraud Section

 

 
 

Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 6 of 8

Criminal Division
United Sates Department of Justice

ft. FT
By: /s/ Michael P. ge / > ] 7

Michael P. McCarthy, D.C. Bar #1020231
Trial Attorney, Fraud Section

Criminal Division

United States Department of Justice

1400 New York Avenue, NW

Bond Building, Fourth Floor
Washington, D.C. 20530

202) 305-3995
Michael.McCarthy2@usdoj.gov

 

 

 

 

 

 
 

   
  
  
  
  
  
  
  
  
  
  
 
  
  
   
  
  
     

Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 7 of 8

DEFENDANT’S ACCEPTANCE

The preceding statement is a summary, made for the purpose of providing the Court with
a factual basis for my guilty plea to the charge against me. It does not include all of the facts
known to me regarding this offense. I make this statement knowingly and voluntarily and
because I am, in fact, guilty of the crime charged. No threats have been made to me nor am I
under the influence of anything that could impede my ability to understand this Factual Basis for
Plea fully.

{ have read every word of this Factual Basis for Plea or have had it read to me. Pursuant
to Federal Rule of Criminal Procedure 11, after consulting with my attorneys, I agree and
stipulate to this Factual Basis for Plea, and declare under penalty of perjury that it is true and

correct.

 

Date: ey Ze] 1B ce ee ere

 

 

Abdul Aman, defendant

ATTORNEY’S ACKNOWLEDGMENT
I have read this Factual Basis for Plea, and have reviewed it fully with my client. I concur in my

client’s desire to adopt and stipulate to this Factual Basis for Plea as true and accurate.

is las \ are V0

Eric S. Montalvo
William R. Cowden
Counsel for the defendant

 

 

 

 
  

 

   

 

Case 1:18-cr-00360-CKK Document 10 Filed 01/03/19 Page 8 of 8

DEFENDANT’S ACCEPTANCE

The preceding statement is a summary, made for the purpose of providing the Court with
a factual basis for my guilty plea to the charge against me. Jt does not include all of the facts
known to me regarding this offense. | make this statement knowingly and voluntarily and
because | am, in fact, guilty of the crime charged. No threats have been made to me nor am I
under the influence of anything that could impede my ability to understand this Factual Basis for
Plea fully.

I have read every word of this Factual Basis for Plea or have had it read to me. Pursuant
to Federal Rule of Criminal Procedure 11, after consulting with my attorneys, I agree and
stipulate to this Factual Basis for Plea, and declare under penalty of perjury that it is true and

correct.

pate: (2/20/78 eer

 

 

Abdul Aman, defendant

ATTORNEY’S ACKNOWLEDGMENT
I have read this Factual Basis for Plea, and have reviewed it fully with my client. I concur in my

client’s desire to adopt and stipulate to this Factual Basis for Plea as true and accurate.

ai ah 7 \ rae QO .0~

Eric S. Montalvo
William R. Cowden
Counsel for the defendant

 

 

 

 
